Case 2:20-cv-00350-JDL Document 21 Filed 12/11/20 Page 1 of 8                       PageID #: 185




                        UNITED STATES DISTRICT COURT FOR THE
                                 DISTRICT OF MAINE


 JABBAR FAZELI, MD & MAINE GERIATRICS,
 LLC,

                  Plaintiff,

  v.                                                               Docket No. 2:20-cv-00350-JDL

  NORTHBRIDGE STROUDWATER LODGE II, LLC;
  ET AL.,

                  Defendants.


            DEFENDANTS’ REPLY MEMORANDUM IN SUPPORT OF THEIR
                 MOTION TO DISMISS PLAINTIFFS’ COMPLAINT

       I.      Fraud Must Be Pled with Particularity.

       In their Opposition to Defendants’ Motion to Dismiss, Plaintiffs admit that their

“Complaint alleges that Defendants’ tortious interference involved fraud, misrepresentation, and

defamation.” Opp. at 19. Plaintiffs’ admission demands that this Court hold the portions of the

Complaint which allege fraud – Count IV – to the stringent pleading standards of Fed. R. Civ. P.

9(b). It is well known that, “[i]n alleging fraud or mistake, a party must state with particularity

the circumstances constituting fraud or mistake.” Id. “[U]nder Rule 9(b), appellants must state

the who, what, where, and when of the allegedly misleading representation with particularity.”

Ezell v. Lexington Ins. Co., 926 F.3d 48, 51 (1st Cir. 2019) (Souter, J.) (quotation omitted).

Plaintiffs make no effort to do this, as such dismissal is proper. Wayne Invest., Inc. v. Gulf Oil

Corp., 739 F.2d 11, 14 (1st Cir. 1984)

       It is enough that Plaintiffs now admit that their Complaint alleges fraud to subject them to

the stringent standards of Rule 9. River City Towing Servs. v. W. R. Grace & Co.-Conn. & Grace

Div., 2006 U.S. Dist. LEXIS 103591, at *13 (M.D. La. Sep. 14, 2006) (requiring plaintiff to
Case 2:20-cv-00350-JDL Document 21 Filed 12/11/20 Page 2 of 8                        PageID #: 186




plead fraud with particularity where fraud was first alleged in opposition to motion to dismiss).

Further, courts recognize that tortious interference claims based on fraud must be pled with

particularity. See, Int'l Equip. Trading, Ltd. v. Illumina, Inc., 312 F. Supp. 3d 725, 734 (N.D. Ill.

2018) (“Indeed, Rule 9(b) heightened pleading requirements apply to intentional interference

claims when the claim alleges the defendant engaged in ‘fraudulent conduct’”); Amaretto Ranch

Breedables, LLC v. Ozimals, Inc., 790 F. Supp. 2d 1024, 1033 (N.D. Cal. 2011) (“To the extent

[the plaintiff] seeks to base the tortious interference claim on fraud, it must re-plead that fraud

with particularity under Rule 9.”).

       In order to plead Count IV with particularity, Plaintiffs would need to state “the who,

what, where, when, and when” of the alleged fraud.” See, Ezell at 51. They do not. Their tortious

interference claim, which they admit alleges fraud, centers on the allegation that “Defendants

tortuously interfered with Plaintiffs’ advantageous economic relationship with their patients.”

Complaint at ¶ 171. Plaintiffs fail to support this claim with the specific allegations that Rule 9

requires. Because the allegations are insufficient to support the tortious interference by fraud

claim, dismissal of Count IV is required.

       II.     Plaintiffs Fail to Allege But-For Causation.

       Plaintiffs’ argument is uncompelling on the question of their failure to plead the

necessary but-for causation for their 42 U.S.C. § 1981 claim. Plaintiffs direct the Court’s

attention immediately to what they assert is their allegation of but-for causation, Paragraph 195

of their Complaint. The problem is that this paragraph is not what Plaintiffs wish it were. Here is

what Plaintiffs offer, “Defendants terminated Plaintiffs’ contracts and engaged in other

discrimination against Plaintiffs because of Dr. Fazeli’s race, ethnicity, and ancestry.” Opp. at 8;

Complaint at ¶ 195.




                                                  2
Case 2:20-cv-00350-JDL Document 21 Filed 12/11/20 Page 3 of 8                                    PageID #: 187




         This is not but-for causation. It alleges, variously, that discrimination was caused because

of Fazeli’s race, because of his ethnicity, and because of his ancestry. Never do Plaintiffs allege

which of these was the basis for the alleged discrimination or if each independently is a but-for

cause of the alleged discrimination. “To prevail [on a Section 1981 claim], a plaintiff must

initially plead and ultimately prove that, but for race, it would not have suffered the loss of a

legally protected right.” Comcast Corp. v. Nat'l Ass'n of African Am.-Owned Media, 140 S. Ct.

1009, 1019 (2020) (differentiating between Title VII “motivating factor” and the § 1981 “but-

for” requirement). Plaintiffs must do the same for other causes of the discrimination as well, here

ethnicity and ancestry. Because of the ambiguity in their pleading as to the basis for the

discrimination, whether that be race, ethnicity, or ancestry, Plaintiffs fail to adequately plead but-
                1
for causation.

         Plaintiffs also fail to satisfy Iqbal pleading standards which require them to plead but-for

causation beyond bare labels and conclusions. Comcast Corp. at 1019, quoting Ashcroft v. Iqbal,

556 U.S. 662, 678-79 (2009) (noting that a § 1981 plaintiff must plead “sufficient factual matter,

accepted as true, to ‘state a claim to relief that is plausible on its face’ under the but-for causation

standard.”). Plaintiffs point to a purported allegation of but-for causation. Complaint at ¶ 195.

But this allegation does not satisfy Rule 8 as “[a] pleading that offers ‘labels and conclusions’ or

‘a formulaic recitation of the elements of a cause of action will not do.’” Iqbal at 678 (citation

omitted). Paragraph 195 offers no more than a “[t]hreadbare recital[] of the elements of a cause

of action, supported by mere conclusory statements” which “do[es] not suffice.” Id. Because




1
  It is plain on the face of the Complaint that the basis for the alleged discrimination was Fazeli’s association with
Adnan Fazeli, a known terrorist, and with the Islamic State of Iraq and Syria, which is recognized by the Department
of State as a Foreign Terrorist Organization. See, https://www.state.gov/foreign-terrorist-organizations/.


                                                          3
Case 2:20-cv-00350-JDL Document 21 Filed 12/11/20 Page 4 of 8                        PageID #: 188




Plaintiffs have failed to allege that any single protected category was a but-for cause, their

Section 1981 count cannot survive.

       III.    MWPA Does Not Apply to Independent Contractors.

       The plain language of the Maine Whistleblowers Protection Act (MWPA) does not

provide relief to non-employees such as Plaintiffs. Plaintiffs in this case are a limited liability

company and its sole member. Complaint at ¶¶ 4-5. Maine Geriatrics, LLC contracted with some

of Defendants to provide medical services at their respective locations. Complaint at ¶¶ 33-34.

Neither Maine Geriatrics nor Fazeli were ever employees of Defendants either under the plain

language understanding of the term or, more importantly, under the statutory definition.

       “ʻEmployee’ means a person who performs a service for wages or other remuneration

under a contract of hire, written or oral, expressed or implied, but does not include an

independent contractor engaged in lobster fishing.” 26 M.R.S. § 832. The relevant consideration

here is whether Plaintiffs performed under “a contract of hire” with Defendants.

       Maine law contains a similar definition of employee as that in the MWPA within its

Workers’ Compensation Act. 39-A M.R.S. § 102(11)(A) (“ʻEmployee’ includes…every person

in the service of another under any contract of hire, express or implied, oral or written”). The law

on this issue is settled: the “control test” is appropriate where the purported relationship was

governed by contract. See, Bourette v. Dresser Industries, Inc., 481 A.2d 170, 173 (Me. 1984)

(“In the absence of a contract, express or implied, the control test is unnecessary.”) (emphasis

added); see also, Venegas v. Global Aircraft Serv., 2016 U.S. Dist. LEXIS 130164, *56 (D. Me.

Sep. 23, 2016) (noting that “the ‘right to control’ test…is likely the test for state law claims”

requiring determination whether a worker is an employee or independent contractor under state

minimum wage law) (citing Murray’s Case, 130 Me. 181, 186 (1931)). In Murray’s Case, the




                                                  4
Case 2:20-cv-00350-JDL Document 21 Filed 12/11/20 Page 5 of 8                                     PageID #: 189




Law Court held that an independent contractor was not under a “contract of hire” for purposes of

the Workman’s Compensation Act. Id. at 184; see also, Michaud v. Charles R. Steeves & Sons,

Inc., 286 A.2d 336, 337 (Me. 1972) (recognizing that “whether [plaintiff] was employed as an

employee or as an independent contractor” is at issue where plaintiff shows he was working

under “a contract of hire”). This Court should credit the Legislature’s decision to incorporate the

language used in the Workman’s Compensation Act and should apply that interpretation.

         Contrary to Plaintiffs’ assertions, there is no evidence of legislative intent to depart from

established Maine case law’s exclusion of independent contractors from the definition of an

“employee” “who performs a service for wages….under a contract of hire[.]” Plaintiffs can point

to no piece of legislative history which supports their interpretation or indicates any intent on the

part of the Legislature to include non-lobster independent contractors within the MWPA.

         The act Plaintiffs point to, An Act to Make Corrections of Errors and Inconsistencies in

the Laws of Maine is clear that it merely corrects “technical errors and inconsistencies in the

laws of Maine[.]” 26 M.R.S. § 832(A) (Emergency preamble). This reveals as false Plaintiffs

contention that the Legislature intended to narrow the independent contractor exemption to just

those engaged in lobster fishing. The purpose of the Act reveals that instead of narrowing an

existing exemption, the Legislature intended throughout that the clause would read as it reads

now: as an explicit protection for Maine lobstermen. It is entirely consistent with the text of the

statute to conclude that the Legislature intended the statute to read according to its plain

language: that employee means only those who perform a service for wages under a contract of
                                                                                       2
hire and that that language cannot be interpreted to include lobstermen.


2
  That the Maine Legislature included special language on behalf of an industry critical to the identity and economy
of this state is unsurprising and cannot be interpreted as an indication that stricter treatment is reserved for other
industries. See, 1 M.R.S. § 229 (lobster is the official state crustacean of Maine); 29-A M.R.S. § 456-A (requiring
the Secretary of State to issue lobster license plates upon application); State v. Dodge, 117 Me. 269, 273, 104 A. 5, 7


                                                          5
Case 2:20-cv-00350-JDL Document 21 Filed 12/11/20 Page 6 of 8                                         PageID #: 190




         IV.      Plaintiffs Mischaracterize Defendants’ Arguments Regarding Defamation.

         Plaintiffs mischaracterize Defendants’ argument regarding their conditional privilege

against liability for defamation. They appear to be confused by Defendants’ argument that they,

as an “integrated enterprise” (including Defendants-employees Feick and DeMatteo), are

privileged to communicate amongst themselves regarding the parties’ contractual relationship.

Defendants do not argue that Plaintiffs were employees of Defendants. They were not, and their

employment status, or lack thereof, is irrelevant to Defendants’ privilege. The employment

relationship that is relevant here is between Feick and Dematteo, on one hand, and the remaining

Defendants, on the other. This relationship is not disputed.

         Plaintiffs point to a number of paragraphs of their Complaint that allege that Plaintiffs

knowingly communicated false information, but these paragraphs only allege that the

communication was knowing. They do not allege that any Defendants knew or should have

known that what they said was false. They do not even allege with any specificity what the

content of these communications was. Even if Plaintiffs prove all of their allegations, they will

not have proven that Defendants knew or should have known of the falsity of their statements

and as such cannot defeat the privilege.

         V.       Defendants do not Ask this Court to Create a New Common Law Rule.

         Plaintiffs misrepresent Defendants’ argument regarding the economic interest privilege.

Defendants do not ask this Court to “create a common law rule in Maine.” See Opp. at 17. The




(1918) (“This court takes judicial notice that the lobster fisheries is one of the great industries of the State of Maine.
It is a part of the sea and shore interests of the State that has been the subject of constant investigation by the law
making power for nearly a century, and year by year as the legislature has convened the attention of the
representatives has been enlisted in the direction of the best means of fostering the industry and protecting the State
against means and methods calculated to impair it.”); Ocean Lobster Co. v. M. & S. Weiner Bros., 1996 Me. Super.
LEXIS 89, *5-6 (Me. Super Ct. March 18, 1996) (“Maine has a particular interest in protecting an industry that
is important to the State's economy. Not only is the harvesting and marketing of lobster important to Maine…”).


                                                            6
Case 2:20-cv-00350-JDL Document 21 Filed 12/11/20 Page 7 of 8                                  PageID #: 191




economic interest privilege exists at common law. The economic interest privilege is broadly
                                                                                                   3
recognized as within the common law, and this court is empowered to apply it here.

        Plaintiffs also, bizarrely, argue that “[t]here is no evidence of a parent-subsidiary

relationship in this case much less evidence that any of the Defendant facilities were wholly

owned subsidiaries of another.” Opp. at 18. This is in complete opposition to their allegations in

the Complaint, which this Court must accept as true. The Complaint alleges that, “[a]t all times

material to this Complaint, Northbridge Companies was an integrated enterprise with

Stroudwater Lodge, Avita of Stroudwater, Avita of Wells, namely Northbridge has shared

ownership, shared management, integrated operations, and centralized control of labor relations.”

Complaint at ¶ 28. It is apparent that Plaintiffs wish to move away from this allegation upon

realizing it dooms their defamation and tortious interference claims. They may not do so by

ignoring what they plainly alleged in the Complaint.

        Plaintiffs assert that the tortious interference count must survive as a claim related to

Defendants’ alleged interference with Plaintiffs’ relationship with patients. The fact is that

patients in droves chose to abandon Plaintiffs to seek superior care. See, Memo. in Support of

M.T.D. at 4-5. Plaintiffs go out of their way to allege in the Complaint that, “[u]nder Maine law,

patients in an assisted living facility have the right to choose any doctor available…” Complaint

at ¶ 160. Where public policy favors free patient choice of physicians, Defendants cannot be

liable for its residents’ exercise of their legal rights, especially where Defendants “purposefully”

included language “about residents’ right to any provider of their choosing.” Id. at ¶ 162.




3
  Defendants cite to this rule in the Restatement (Third) of Torts: Liability for Economic Harm. This volume is
relied upon by Maine courts for the articulation of common law rules. See Memo in Support of M.T.D. at 13, n. 3.


                                                         7
Case 2:20-cv-00350-JDL Document 21 Filed 12/11/20 Page 8 of 8                PageID #: 192




                                          Respectfully Submitted,

                                          NORTHBRIDGE STROUDWATER LODGE II,
                                          LLC; NORTHBRIDGE STROUDWATER
                                          ASSISTED LIVING, LLC D/B/A
                                          STROUDWATER LODGE; NORTHBRIDGE
                                          AVITA STROUDWATER II, LLC; AVITA
                                          STROUDWATER LLC D/B/A AVITA OF
                                          STROUDWATER; NORTHBRIDGE AVITA
                                          WELLS II, LLC; AVITA WELLS, LLC D/B/A
                                          AVITA OF WELLS; NORTHBRIDGE
                                          COMPANIES; KATRIN FEICK, & ORLENE
                                          DEMATTEO,

                                          By their attorneys,
                                          JACKSON LEWIS P.C.,

Date: December 11, 2020.           By:    /s/K. Joshua Scott
                                          K. Joshua Scott, ME Bar No. 005282
                                          100 International Drive, Suite 363
                                          Portsmouth, NH 03801
                                          603.559.2700 | Main
                                          Joshua.scott@jacksonlewis.com


                                   Certificate of Service

       I hereby certify that on this 11th day of November, 2020, copies of this pleading were
provided opposing counsel of record via the Court's electronic filing system.


Date: December 11, 2020.                  /s/K. Joshua Scott
                                          K. Joshua Scott

4825-7384-8019, v. 3




                                             8
